


110 HCON 201 IH: Expressing the sense of Congress that the

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 201
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Mr. Rohrabacher
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  Government of Iraq should schedule a referendum to determine whether or not the
		  people of Iraq want the Armed Forces of the United States to be withdrawn from
		  Iraq or to remain in Iraq until order is restored to the
		  country.
	
	
		That it is the sense of Congress that as
			 soon as practicable after the submission to Congress of the second report
			 required by section 1314(b)(2) of the U.S. Troop Readiness, Veterans’ Care,
			 Katrina Recovery, and Iraq Accountability Appropriations Act, 2007 (Public Law
			 110–28; relating to the Iraqi Government’s record of performance on its
			 benchmarks), the Government of Iraq should schedule a referendum to determine
			 whether or not the people of Iraq want the Armed Forces of the United States to
			 be withdrawn from Iraq or to remain in Iraq until order is restored to the
			 country.
		
